Citation Nr: 1625875	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-27 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a left knee condition, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 10, 2007 to October 26, 2007 and from May 2011 to June 2012.  He had additional reserve service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran testified at a hearing before the undersigned in June 2015.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for service connection are premised on two theories: first, that he regularly carried heavy combat gear and routinely conducted extended guard shifts on his feet for 12 consecutive hours and spent long periods of time in military vehicles unable to stretch his legs during service which led to chronic bilateral knee pain; and second, that his complaints of right and left knee pain are part of an undiagnosed illness associated with his service in Afghanistan.  


The Veteran was afforded a VA examination in April 2014 and an opinion was obtained, but it is insufficient since it did not address the possibility of an undiagnosed illness.  In light of this deficiency, the Veteran should be afforded an additional VA examination.  All updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete treatment records from the VA Medical Centers (VAMCs) in Sioux Falls, South Dakota, and San Diego and San Francisco, California, dated from June 2012 forward, have been associated with the virtual file.   

2.  Then, arrange for an appropriate VA examination of the Veteran's knees.  The claims file, to include all records stored electronically in VVA and VBMS, must be made available to the examiner.  A notation to the effect that this record review took place should be included in the reports.  All indicated tests and studies are to be performed.  

The examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the claimed knee condition(s) are attributable to a known clinical diagnosis.  In so doing, the examiner should acknowledge the findings of crepitus in the VA treatment records dated December 12, 2012 and December 2, 2013; the December 2, 2103 knee x-rays showing fragmentation of the tibial tubercle of the left knee; and the notation of suspect patellofemoral syndrome/chondromalacia on July 30, 2014.

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed knee disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?  In providing this opinion, the examiner must also consider that the Veteran regularly carried heavy combat gear, routinely conducted extended guard shifts on his feet for 12 consecutive hours, and spent long periods of time in military vehicles unable to stretch his legs during service which he states led to chronic bilateral knee pain.  The examiner must also consider the post-deployment physicals dated May 4, 2012, and September 8, 2012, as well as the service treatment record dated May 7, 2012, wherein the Veteran complained of bilateral knee pain and/or stiffness; the May 16, 2012 treatment record for knee pain from Robert Seidel, MD; and the Veteran's statements from his June 2015 hearing that he has had constant bilateral knee pain since returning from Afghanistan in 2012.  

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and complete in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinion requested, it must be returned to the providing examiner for corrective action.  

4.  Finally, after completing the requested actions, and any additional notifications or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


